J-S34025-20
J-S34026-20
J-S34027-20
J-S34028-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INT. OF: R.R.S., III, A       :   IN THE SUPERIOR COURT OF
 MINOR                                :        PENNSYLVANIA
                                      :
                                      :
 APPEAL OF: C.R.S., MOTHER            :
                                      :
                                      :
                                      :
                                      :   No. 523 MDA 2020

            Appeal from the Order Entered February 27, 2020
 In the Court of Common Pleas of York County Juvenile Division at No(s):
                       CP-67-DP-0000271-2018

 IN THE INT. OF: I.M.S., A MINOR      :   IN THE SUPERIOR COURT OF
                                      :        PENNSYLVANIA
                                      :
 APPEAL OF: C.R.S., MOTHER            :
                                      :
                                      :
                                      :
                                      :
                                      :   No. 524 MDA 2020

            Appeal from the Order Entered February 27, 2020
 In the Court of Common Pleas of York County Juvenile Division at No(s):
                       CP-67-DP-0000272-2018

 IN THE INT. OF: D.E.S., A MINOR      :   IN THE SUPERIOR COURT OF
                                      :        PENNSYLVANIA
                                      :
 APPEAL OF: C.R.S., MOTHER            :
                                      :
                                      :
                                      :
                                      :
                                      :   No. 525 MDA 2020
J-S34025-20
J-S34026-20
J-S34027-20
J-S34028-20


            Appeal from the Order Entered February 27, 2020
 In the Court of Common Pleas of York County Juvenile Division at No(s):
                       CP-67-DP-0000273-2018


 IN THE INT. OF: D.E.S., A MINOR      :   IN THE SUPERIOR COURT OF
                                      :        PENNSYLVANIA
                                      :
 APPEAL OF: R.R.S., JR., FATHER       :
                                      :
                                      :
                                      :
                                      :
                                      :   No. 526 MDA 2020

            Appeal from the Order Entered February 27, 2020
 In the Court of Common Pleas of York County Juvenile Division at No(s):
                       CP-67-DP-0000273-2018

 IN THE INT. OF: R.R.S., III, A       :   IN THE SUPERIOR COURT OF
 MINOR                                :        PENNSYLVANIA
                                      :
                                      :
 APPEAL OF: R.R.S., JR., FATHER       :
                                      :
                                      :
                                      :
                                      :   No. 527 MDA 2020

            Appeal from the Order Entered February 27, 2020
 In the Court of Common Pleas of York County Juvenile Division at No(s):
                       CP-67-DP-0000271-2018

 IN THE INT.OF: I.M.S., A MINOR       :   IN THE SUPERIOR COURT OF
                                      :        PENNSYLVANIA
                                      :
 APPEAL OF: R.R.S., JR., FATHER       :
                                      :
                                      :
                                      :
                                      :
                                      :   No. 528 MDA 2020


                                   -2-
J-S34025-20
J-S34026-20
J-S34027-20
J-S34028-20


            Appeal from the Order Entered February 27, 2020
 In the Court of Common Pleas of York County Juvenile Division at No(s):
                       CP-67-DP-0000272-2018


 IN THE INT. OF: D.E.S., A MINOR      :   IN THE SUPERIOR COURT OF
                                      :        PENNSYLVANIA
                                      :
 APPEAL OF: C.R.S., MOTHER            :
                                      :
                                      :
                                      :
                                      :
                                      :   No. 572 MDA 2020

            Appeal from the Decree Entered February 27, 2020
  In the Court of Common Pleas of York County Orphans' Court at No(s):
                              2019-0167a

 IN THE INT. OF: I.M.S., A MINOR      :   IN THE SUPERIOR COURT OF
                                      :        PENNSYLVANIA
                                      :
 APPEAL OF: C.R.S., MOTHER            :
                                      :
                                      :
                                      :
                                      :
                                      :   No. 574 MDA 2020

            Appeal from the Decree Entered February 27, 2020
  In the Court of Common Pleas of York County Orphans' Court at No(s):
                              2019-0168a

 IN THE INT. OF: R.R.S., III, A       :   IN THE SUPERIOR COURT OF
 MINOR                                :        PENNSYLVANIA
                                      :
                                      :
 APPEAL OF: C.R.S., MOTHER            :
                                      :
                                      :
                                      :
                                      :   No. 576 MDA 2020


                                   -3-
J-S34025-20
J-S34026-20
J-S34027-20
J-S34028-20


            Appeal from the Decree Entered February 27, 2020
  In the Court of Common Pleas of York County Orphans' Court at No(s):
                              2019-0169a


 IN THE INT. OF: D.E.S., A MINOR     :   IN THE SUPERIOR COURT OF
                                     :        PENNSYLVANIA
                                     :
 APPEAL OF: R.R.S., JR., FATHER      :
                                     :
                                     :
                                     :
                                     :
                                     :   No. 573 MDA 2020

            Appeal from the Decree Entered February 27, 2020
  In the Court of Common Pleas of York County Orphans' Court at No(s):
                              2019-0167A

 IN THE INT. OF: I.M.S., A MINOR     :   IN THE SUPERIOR COURT OF
                                     :        PENNSYLVANIA
                                     :
 APPEAL OF: R.R.S., JR., FATHER      :
                                     :
                                     :
                                     :
                                     :
                                     :   No. 575 MDA 2020

            Appeal from the Decree Entered February 27, 2020
  In the Court of Common Pleas of York County Orphans' Court at No(s):
                              2019-0168A

 IN THE INT. OF: R.R.S., III, A      :   IN THE SUPERIOR COURT OF
 MINOR                               :        PENNSYLVANIA
                                     :
                                     :
 APPEAL OF: R.R.S., JR., FATHER      :
                                     :
                                     :
                                     :
                                     :   No. 577 MDA 2020


                                   -4-
J-S34025-20
J-S34026-20
J-S34027-20
J-S34028-20


              Appeal from the Decree Entered February 27, 2020
    In the Court of Common Pleas of York County Orphans' Court at No(s):
                                2019-0169A


BEFORE: PANELLA, P.J., BENDER, P.J.E., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY BENDER, P.J.E.:                    FILED SEPTEMBER 09, 2020

       C.R.S. (Mother) and R.R.S., Jr. (Father), separately appeal from the

orders and decrees, dated February 26, 2019, and entered on February 27,

2019, by the Court of Common Pleas of York County that granted the petitions

filed by the York County Office of Children, Youth and Families (Agency) to

involuntarily terminate the parties’ parental rights and to change the

permanency goals from reunification to adoption for R.R.S., III (born in

September of 2008), I.M.S. (born in June of 2011), and D.E.S. (born in August

of 2013) (collectively Children).1 After review, we affirm.

       In Mother’s appeal from the goal change orders, she raises one issue:

“Whether the trial court erred in finding that the [Agency] had proved by clear

and convincing evidence that it was in the Children’s best interest to change

the goal in the dependency action.” Mother’s Goal Change Brief, at 4. In

Mother’s appeal from the termination decrees, she raises five issues. They

are:


____________________________________________


1 This Court is now consolidating both Mother’s and Father’s appeals sua
sponte in that they involve related parties and issues. See Pa.R.A.P. 513.

                                           -5-
J-S34025-20
J-S34026-20
J-S34027-20
J-S34028-20

      I.     Whether the trial court erred in finding that the [Agency]
             had proved by clear and convincing evidence that the
             parental rights of [Mother] should be terminated pursuant
             to 23 Pa.C.S.[] [§] 2511(a)(1)[?]

      II.    Whether the trial court erred in finding that the [Agency]
             had proved by clear and convincing evidence that the
             parental rights of the [Mother] should be terminated
             pursuant to 23 Pa.C.S.[] [§] 2511(a)(8)[?]

      III.   Whether the trial court erred in finding that the [Agency]
             had proved by clear and convincing evidence that the
             parental rights of [Mother] should be terminated pursuant
             to 23 Pa.C.S.[] [§] 2511(a)(2)[?]

      IV.    Whether the trial court erred in finding that the [Agency]
             had proved by clear and convincing evidence that the
             parental rights of [Mother] should be terminated pursuant
             to 23 Pa.C.S.[] [§] 2511(a)(5)[?]

      V.     Whether the trial court erred in finding that the [Agency]
             had proved by clear and convincing evidence that the
             parental rights of [Mother] should be terminated pursuant
             to 23 Pa.C.S.[] [§] 2511(b)[?]

Mother’s Termination Brief, at 4-5.

      Likewise, Father appeals from both the orders changing the goals for

Children and from the decrees terminating his parental rights to Children. His

briefs consolidate the issues he raises, resulting in the following listing of his

issues in both of his briefs. The issues are:

      I.     Whether the trial court erred in terminating the parental
             rights of Father pursuant to sections 2511(a)(1), (2), (5)
             and (8) of the Adoption Act?

      II.    Whether the trial court erred in concluding that termination
             of parental rights would best serve the needs and welfare of



                                      -6-
J-S34025-20
J-S34026-20
J-S34027-20
J-S34028-20

            the Child[ren] pursuant to section 2511(b) of the Adoption
            Act?

     III.   Whether the trial court erred in concluding Father failed to
            meet many of the goals and terminating his parental rights?

     IV.    Whether the trial court erred in changing the goal from
            reunification to adoption?

     V.     Whether the trial court erred in permitting the opinion
            testimony of the caseworker on the issue of parental bond
            … between Father and the Child[ren] where the caseworker
            was not qualified as an expert or prepared a report and such
            testimony is outside the scope of “lay witness opinion”
            testimony?

Father’s Termination and Goal Change Briefs, at 5.

     We begin by setting forth this Court’s standard of review involving a

goal change for a dependent child:

           In cases involving a court’s order changing the placement
     goal … to adoption, our standard of review is abuse of discretion.
     In re N.C., 909 A.2d 818, 822 (Pa. Super. 2006). To hold that
     the trial court abused its discretion, we must determine its
     judgment was “manifestly unreasonable,” that the court
     disregarded the law, or that its action was “a result of partiality,
     prejudice, bias or ill will.” Id. (quoting In re G.P.-R., 851 A.2d
     967, 973 (Pa. Super. 2004)). While this Court is bound by the
     facts determined in the trial court, we are not tied to the court’s
     inferences, deductions and conclusions; we have a “responsibility
     to ensure that the record represents a comprehensive inquiry and
     that the hearing judge has applied the appropriate legal principles
     to that record.” In re A.K., 906 A.2d 596, 599 (Pa. Super. 2006).
     Therefore, our scope of review is broad. Id.

In re S.B., 943 A.2d 973, 977 (Pa. Super. 2008).

     Likewise, we note when we review a decree terminating parental rights,

we do so in accordance with the following standard:


                                     -7-
J-S34025-20
J-S34026-20
J-S34027-20
J-S34028-20


            When reviewing an appeal from a decree terminating
      parental rights, we are limited to determining whether the
      decision of the trial court is supported by competent evidence.
      Absent an abuse of discretion, an error of law, or insufficient
      evidentiary support for the trial court’s decision, the decree must
      stand. Where a trial court has granted a petition to involuntarily
      terminate parental rights, this Court must accord the hearing
      judge’s decision the same deference that we would give to a jury
      verdict. We must employ a broad, comprehensive review of the
      record in order to determine whether the trial court’s decision is
      supported by competent evidence.

In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009) (quoting In re S.H., 879

A.2d 802, 805 (Pa. Super. 2005)). Moreover, we have explained that:

      The standard of clear and convincing evidence is defined as
      testimony that is so “clear, direct, weighty and convincing as to
      enable the trier of fact to come to a clear conviction, without
      hesitance, of the truth of the precise facts in issue.”

Id. (quoting In re J.L.C. & J.R.C., 837 A.2d 1247, 1251 (Pa. Super. 2003)).

The trial court is free to believe all, part, or none of the evidence presented

and is likewise free to make all credibility determinations and resolve conflicts

in the evidence.   In re M.G., 855 A.2d 68, 73-74 (Pa. Super. 2004).           If

competent evidence supports the trial court’s findings, we will affirm even if

the record could also support the opposite result. In re Adoption of T.B.B.,

835 A.2d 387, 394 (Pa. Super. 2003).

      We have reviewed the certified record, the briefs of the parties, the

applicable law, and the comprehensive, 35-page Adjudication authored by the

Honorable Todd R. Platts of the Court of Common Pleas of York County, filed



                                      -8-
J-S34025-20
J-S34026-20
J-S34027-20
J-S34028-20

on February 27, 2020.2           We conclude that Judge Platts’ well-reasoned

Adjudication properly disposes of the issues raised by both Mother and Father,

but we add a comment in response to Father’s contention relating to the

caseworker’s testimony about the bond between him and Children, which we

address infra. Accordingly, we adopt Judge Platts’ opinion as our own and

employ his discussion as the basis for affirming the termination decrees and

the goal change orders from which these appeals arose.

       As for the bonding issue raised by Father, the trial court stated in the

portion of its Adjudication relating to the goal change orders that

       Merla Speir, the Agency caseworker assigned to the family since
       May of 2019, testified as to the bond between each parent and
       the minor [C]hildren and stated her determination that there is an
       unhealthy bond between them all. She stated that each child has
       expressed fear of Mother and Father, with I.M.S. and D.E.S.
       saying that they feel safer in their foster homes.

Trial Court Adjudication (TCA), 2/27/2020, at 18.          Additionally, in its

discussion relating to 23 Pa.C.S. § 2511(b), directed at the termination of

parental rights, the court stated:

             This Court has carefully considered the testimony and
       evidence presented and finds that no positive, healthy bond exists
       between the minor [C]hildren and Mother or Father, and further


____________________________________________


2 Following notice that Mother and Father filed appeals from the goal change
orders and the decrees terminating their parental rights to Children, the trial
court issued statements as directed by Pa.R.A.P. 1925(a)(2)(ii), explaining
that the basis for its orders and decrees were contained in its Adjudication,
entered on February 27, 2020.

                                           -9-
J-S34025-20
J-S34026-20
J-S34027-20
J-S34028-20

     finds that termination would not destroy an existing beneficial
     relationship.

           While [C]hildren have expressed affection for parents and a
     desire to return home at times, this evidence is not dispositive to
     a Section 2511(b) analysis:

           If a child’s feelings were the dispositive factor in the
           bonding analysis, the analysis would be reduced to an
           exercise in semantics as it is the rare child who, after
           being subject to neglect and abuse, is able to sift
           through the emotional wreckage and completely
           disavow a parent.

     In re K.K.R. S., 958 A.2d 529[, 535] (Pa. Super. 2008).

           The testimony of the Agency caseworker was clear that the
     minor children have an unhealthy bond with each parent, and each
     child has expressed fear of the parents and the possibility of
     returning home. This is due in large part to trauma they have
     suffered as a result of exposure to domestic violence between the
     parents and the inability of parents to control their anger. The
     [c]ourt notes the letter to the caseworker from the therapist of
     R.R.S., III, Dr. Nikita J. Eiker, dated December 5, 2019, which
     states in part:

           [R.] has experienced significant exposure to traumatic
           situations and visitations with members of his family
           of origin results in trauma reactivation leading to
           challenging behaviors and violence and should be
           avoided until complete resolution of the trauma
           symptoms.

           The [c]ourt further notes that each minor child is currently
     in a separate foster home where they are doing well and able to
     receive the individual attention that they require. Each child has
     expressed happiness with their current foster resource. The
     testimony clearly established that the trauma and behavioral
     issues that each child suffers would return and increase should
     they be reunited with parents at any time in the foreseeable
     future.



                                    - 10 -
J-S34025-20
J-S34026-20
J-S34027-20
J-S34028-20

Id. at 32-33.

      Specifically, Father contends that the caseworker testified at the hearing

that she believed that the bond between Father and Children was “unhealthy.”

Although Father acknowledges that the Agency is permitted to present

evidence relating to a bond, or a lack thereof, he asserts expert testimony

was required and that it was improper for the trial court to allow a lay person

to offer opinion testimony that is based on scientific, technical or other

specialized knowledge. Essentially, Father is claiming that the caseworker’s

bonding testimony was not based on her own perceptions, but needed to be

based on specialized “knowledge, skill, experience, training or education” that

only a qualified expert would have. See Father’s Briefs, at 37. Father’s point

is that “it would overstep the limitations of a lay witness to go beyond and

render an opinion regarding the bond.” Id. at 40.

      Father cites In re Z.P., 994 A.2d 1108 (Pa. Super. 2010), and In re

A.R.M.F., 837 A.2d 1231 (Pa. Super. 2003), indicating that these cases

support his position. We disagree. In fact, the In re Z.P. opinion provides

the following:

            When conducting a bonding analysis, the court is not
      required to use expert testimony. In re K.K.R.-S., 958 A.2d 529,
      533 (Pa. Super. 2008) (citing In re I.A.C., 897 A.2d 1200, 1208-
      09 (Pa. Super. 2006)). Social workers and caseworkers can offer
      evaluations as well. See In re A.R.M.F., 837 A.2d 1231 (Pa.
      Super. 2003) (holding court properly terminated parental rights
      where decision was based in part on social worker’s and
      caseworker’s testimony that children did not share significant

                                    - 11 -
J-S34025-20
J-S34026-20
J-S34027-20
J-S34028-20

      bond with biological parents and were well bonded with their
      foster parents). Additionally, Section 2511(b) does not require a
      formal bonding evaluation. In re K.K.R.-S., supra.

In re Z.P., 994 A.2d at 1121. Thus, we conclude that the trial court had not

committed an error in allowing the caseworker to testify about Children’s

bonds with their parents.

      Accordingly, we affirm the orders changing Children’s goals to adoption.

We also affirm the decrees terminating Mother’s and Father’s parental rights

to Children.

      Orders affirmed. Decrees affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 09/09/2020




                                    - 12 -